—Order affirmed, without costs. Memorandum: The relator makes no claim that he was innocent of violation of his parole. His claim is that the law changing the conditions of parole, passed after his crime was committed, was ex post facto as to him. Such claim is not well founded. (People ex rel. Mongno v. Lawes, 225 App. Div. 193; People ex rel. Ross v. Lawes, 227 id. 464; 242 id. 638.) The case of People ex rel. Atkins v. Jennings (248 N. Y. 46), relied on by relator, is not applicable. There it was held that there had been no violation of the only parole conditions that had been imposed by the Governor, and that the additional conditions imposed by the Parole Board were illegal. Here the conditions of parole were properly imposed (See parole order of the Governor and section 242 of Correction Law) and there is no showing or even claim that such conditions were not broken. All concur. (The order dismisses a writ of habeas corpus.) Present — Sears, P. J., Taylor, Thompson, Crosby and Lewis, JJ.